      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 1 of 18




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT

10                                 DISTRICT OF NEVADA

11
     GARY DAVIS and SCOTT SCRIBNER,          )       CASE NO.
12                                           )
                                             )
13                                           )       COMPLAINT FOR DAMAGES AND OTHER
                   Plaintiff,                )       RELIEF BASED UPON:
14                                           )
             vs.                             )       1. AGE DISCRIMINATION IN VIOLATION
15                                           )          OF THE AGE DISCRIMINATION IN AGE
16   UNIVERSAL HEALTH SERVICES INC., a )                DISCRIMINATION IN EMPLOYMENT
                                             )          ACT OF 1967
     Delaware Corporation; UHS OF DELAWARE, )        2. SEX DISCRIMINATION IN VIOLATION
17   INC., a Delaware Corporation; VALLEY    )          OF THE CIVIL RIGHTS ACT OF 1964
     HEALTH SYSTEM, LLC, a Delaware Limited )        3. DISABILITY DISCRIMINATION IN
18   Liability; SODEXO, INC. dba SODEXO USA, )          VIOLATION OF THE AMERICANS WITH
     a Delaware Corporation; SODEXO          )          DISABILITIES ACT OF 1990
19                                           )
     AMERICA, LLC dba SODEXO USA, a          )
20   Delaware Limited Liability; SODEXO      )       JURY DEMAND
     OPERATIONS, LLC dba SODEXO USA, a )
21   Delaware Limited Liability; and SDH     )
                                             )
22   SERVICES WEST, LLC dba SODEXO USA, )
     a Delaware Limited Liability,           )
23                                           )
                                             )
24                                           )
                   Defendants.               )
25                                           )
                                             )
26                                           )
                                             )
27
28



                                                 1
      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 2 of 18




 1          Plaintiffs GARY DAVIS and SCOTT SCRIBNER (hereinafter collectively "Plaintiffs" or
 2   individually "Plaintiff Davis” or “Davis” and “Plaintiff Scribner" or “Scribner”) alleges as follows:
 3          1.      This action is brought pursuant to the provisions of the Age Discrimination in
 4   Employment Act of 1967, as amended, 29 USC §621, et seq. (hereinafter “ADEA”), Title VII of
 5   the Civil Rights Act of 1964, 42 USC §2000e, et seq. (hereinafter “Title VII”) and the Americans
 6   With Disabilities Act of 1990, 42 U.S.C. §12101, et seq. (hereinafter “ADA”) to obtain relief for
 7
     Plaintiffs for discriminating against them in the terms, conditions or privileges of their
 8
     employment and refusing to hire them based on their age, sexual orientation and/or disability.
 9
            2.      At all relevant times, Defendants UNIVERSAL HEALTH SERVICES INC., a
10
     Delaware Corporation; UHS OF DELAWARE, INC., a Delaware Corporation; VALLEY
11
     HEALTH SYSTEM, LLC, a Delaware Limited Liability; SODEXO, INC. dba SODEXO USA, a
12
     Delaware Corporation; SODEXO AMERICA, LLC dba SODEXO USA, a Delaware Limited
13
     Liability; SODEXO OPERATIONS, LLC dba SODEXO USA, a Delaware Limited Liability; and
14
     SDH SERVICES WEST, LLC dba SODEXO USA, a Delaware Limited Liability (hereinafter
15
     “UHS”, “Sodexo” or collectively “Defendants”) employed more than twenty (20) employees, and
16
17   they are therefore subject to the provisions of ADEA, Title VII and the ADA.

18          3.      Jurisdiction is predicated on the ADEA, Title VII and the ADA code sections

19   referenced above as well as 28 USC §1331, as this action involves a federal question.

20          4.      The events or omissions giving rise to Plaintiffs' claims occurred in this judicial
21   district, thus venue is proper here pursuant to 28 USC §1391(b)(2), and the ends of justice so
22   require.
23                                                 PARTIES
24          5.      At all relevant times herein Plaintiff Davis, was a citizen of the United States and
25   resident of the State of Nevada, County of Clark and City of Las Vegas.
26          6.      At all relevant times herein Plaintiff Scribner, was a citizen of the United States and
27
     resident of the State of Nevada, County of Clark and City of Las Vegas.
28



                                                        2
     Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 3 of 18




 1          7.      Plaintiff are informed and believe and thereon allege that at all relevant times
 2   giving rise to the claims asserted, Plaintiffs were employed or seeking employment with
 3   Defendants.
 4          8.      At all material times mentioned herein, Defendants are employers within the
 5   meaning of 42 USC §2000e(b) and 29 USC §§623 and 630(b).
 6                                   EXHAUSTION OF REMEDIES
 7
            9.      Plaintiffs timely filed a “Charges of Discrimination” with the Nevada Equal Rights
 8
     Commission (‘NERC”) and Equal Employment Opportunity Commission (“EEOC”) and were
 9
     issued Notices of Right to Sue by the EEOC, which were received by Davis and Scribner within
10
     90 days of the date this lawsuit is being filed, copies of which are attached to Complaint as
11
     Exhibits “A”, “B”, “C” and “D”.
12
                                        STATEMENT OF FACTS
13
            10.     Plaintiff Davis is a 63 year old gay white male with an anxiety condition disability
14
     for which he is under doctor’s care for and which he takes daily medication for. Davis has been a
15
     Registered Dietitian since 1987, is a Certified Nutrition Support Clinician, has an MBA and had
16
17   over 20 years cumulative experience with Sodexo.

18          11.     Over his 20 year career with Sodexo Davis had worked as a Clinical Nutrition

19   Manager and a Patient Services Manager and has received performance appraisals that were either

20   above expectations or meets expectations and he did not have any disciplinary counseling’s in his
21   personnel file with Sodexo.
22          12.     Plaintiff Scribner is a 61 year old gay white male with a disability (lumbar
23   radiculopathy and spinal stenosis) for which he is under doctor’s care for and which he takes daily
24   medication for. Scribner is a Certified Dietary Manager, Certified Food Protection Professional,
25   Food Service Management Professional and UHS Certified Service Excellence Facilitator and had
26   36 years experience with Sodexo.
27
            13.     Over his 36 year career with Sodexo Scribner had worked as a Food Service
28



                                                      3
     Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 4 of 18




 1   Director, General Manager and Senior General Manager and has received performance appraisals
 2   that were either above expectations or meets expectations and he did not have any disciplinary
 3   counseling’s in his personnel file with Sodexo.
 4          14.     Sodexo was contracted to provide food service for four hospitals in the Las Vegas
 5   market. On or about November 5, 2019 Sodexo was notified by UHS Hospitals that they were
 6   terminating their food service contract with Sodexo for all of its hospitals in the Las Vegas market.
 7
            15.     In November 2019 all the management jobs occupied by Sodexo managers were
 8
     posted on the UHS website making it incumbent on all Sodexo managers to apply for the jobs they
 9
     held at Sodexo if they wanted to be employed by UHS hospitals.
10
            16.     From in or around November 2019 to in or around March 2020 Davis applied for
11
     seven or eight Clinical Nutrition Manager or Patient Service Manager positions listed on the UHS
12
     website and received an email for Jason Silk, Senior Director of Contract Services for UHS who
13
     was in charge with directing the transition of managers from Sodexo to UHS, saying among other
14
     things, that “based on your background and reputation, it sounds like you are someone we would
15
     like to join UHS”.
16
17          17.     From in or around November 2019 to in or around September 2020 Scribner

18   applied for five Food Service Manager positions listed on the UHS website but neither Davis or

19   Scribner received an interview for any of the positions they applied for.

20          18.     As it turned out Plaintiffs were the only ones who were managers at the Sodexo
21   units that were not offered a job at UHS even though they had superior qualifications and
22   experience compared with the managers who were offered a job.
23          19.     Sodexo participated in UHS’s decision not to interview or hire Plaintiffs by giving
24   them negative references and informing UHS of their ages, sexual orientations and disabilities.
25   This is supported by the fact, among other things, that the Vice President for the Western Region
26   at Sodexo made a derogatory remark against Plaintiff Scribner’s sexual orientation by saying that
27
     “he was not aware that Las Vegas had so many ‘Snowflakes’”.
28



                                                       4
      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 5 of 18




 1                                       FIRST CAUSE OF ACTION
 2                    (For Age Discrimination in Violation of the Age Discrimination
 3                           in Employment Act of 1967 against all Defendants)
 4           20.     Plaintiffs Davis and Scribner incorporate the allegation set forth in paragraphs 1
 5   through 19, inclusive, as if fully set forth herein.
 6           21.     This cause of action is brought pursuant to ADEA to obtain relief for Plaintiffs for
 7
     discriminating against them in the terms, conditions or privileges of their employment because of
 8
     their ages in violation of the ADEA.
 9
             22.     As set forth above Plaintiffs Davis and Scribner are 63 and 61 years of age
10
     respectively and were the only managers who worked at Sodexo who were not offered a job at
11
     UHS. In addition they were substantially older than the managers who were offered a job at UHS.
12
             23.     As further set forth above, Plaintiffs Davis and Scribner had an outstanding
13
     employment history with no disciplinary actions and had the best qualifications and experience of
14
     all of the managers at Sodexo who were hired at UHS and because they were substantially older
15
     than the managers who were offered a job at UHS it is reasonable to infer that the reason they
16
17   were not offered a job at UHS was because of their ages.

18           24.     As a direct, foreseeable, and legal result of Defendants’ Age Discrimination,

19   Plaintiffs have suffered, overall economic losses in earnings, bonuses, job benefits and expenses,

20   in an amount to be proven at trial which exceeds the minimum jurisdictional limits of this Court.
21           25.     The age discrimination by Defendants was willful and thus Plaintiffs should be
22   awarded liquidated damages pursuant 29 USC §626(b).
23           26.     As a further direct, foreseeable, and legal result of the Defendants’ age
24   discrimination, Plaintiffs have suffered indignity, mental anguish, humiliation, emotional distress,
25   nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of
26   enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
27
     for which they seek damages in an amount in excess of the minimum jurisdictional limits of the
28



                                                            5
      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 6 of 18




 1   Court, also to be proven at the time of trial.
 2           27.      In acting as they did, Defendants knowingly, willfully, and intentionally acted in
 3   conscious disregard of Plaintiffs’ rights. Their conduct was despicable, has subjected Plaintiffs to
 4   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiffs, in a
 5   sum according to proof at trial.
 6           28.      Plaintiffs claim the damages alleged herein, together with prejudgment interest as
 7
     provided by law, in a sum according to proof at trial.
 8
             29.      Plaintiffs have incurred, and continue to incur, attorney's fees in the prosecution of
 9
     his claim and Plaintiffs therefore seeks an award of reasonable attorney's fees, in a sum according
10
     to proof at trial.
11
                                        SECOND CAUSE OF ACTION
12
                                 (For Sex Discrimination in Violation of Title
13
                          VII of the Civil Rights Act of 1964 against all Defendants)
14
             30.      Plaintiffs Davis and Scribner incorporate the allegation set forth in paragraphs 1
15
     through 29, inclusive, as if fully set forth herein.
16
17           31.      This cause of action is brought pursuant to Title VII to obtain relief for Plaintiffs for

18   discriminating against them in the terms, conditions or privileges of their employment because of

19   their sex orientation in violation of Title VII.

20           32.      As set forth above Plaintiffs Davis and Scribner are both gay white males and were
21   the only gay male managers who worked at Sodexo who were not offered a job at UHS.
22           33.      As further set forth above, Plaintiffs Davis and Scribner had an outstanding
23   employment history with no disciplinary actions and had the best qualifications and experience of
24   all of the managers at Sodexo who were hired at UHS and were the only managers not offered a
25   job at UHS, leading to the reasonable inference that the reason they were not offered a job at UHS
26   was because of their sexual orientation.
27
             34.      As a direct, foreseeable, and legal result of this discrimination because of their
28



                                                            6
      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 7 of 18




 1   sexual orientation, Plaintiffs have suffered, overall economic losses in earnings, bonuses, job
 2   benefits and expenses, in an amount to be proven at trial which exceeds the minimum
 3   jurisdictional limits of this Court.
 4           35.       As a further direct, foreseeable, and legal result of this discrimination because of
 5   their sexual orientation, Plaintiffs have suffered indignity, mental anguish, humiliation, emotional
 6   distress, nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss
 7
     of enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
 8
     for which they seek damages in an amount in excess of the minimum jurisdictional limits of the
 9
     Court, also to be proven at the time of trial.
10
             36.       In acting as they did, Defendants knowingly, willfully, and intentionally acted in
11
     conscious disregard of Plaintiffs’ rights. Their conduct was despicable, has subjected Plaintiffs to
12
     oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiffs, in a
13
     sum according to proof at trial.
14
             37.       Plaintiffs claim the damages alleged herein, together with prejudgment interest as
15
     provided by law, in a sum according to proof at trial.
16
17           38.       Plaintiffs have incurred, and continues to incur, attorney's fees in the prosecution of

18   their claims. Plaintiffs therefore seek an award of reasonable attorney's fees, in a sum according to

19   proof at trial.

20                                          THIRD CAUSE OF ACTION
21                       (For Disability Discrimination in Violation of the Americans
22                            with Disabilities Act of 1990 against all Defendants)
23           39.       Plaintiffs Davis and Scribner incorporate the allegation set forth in paragraphs 1
24   through 38, inclusive, as if fully set forth herein.
25           40.       This cause of action is brought pursuant to the ADA to obtain relief for Plaintiffs for
26   discriminating against them in the terms, conditions or privileges of their employment because of
27
     their disabilities in violation of the ADA.
28



                                                            7
      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 8 of 18




 1          41.     As set forth hereinabove, Davis was diagnosed with an anxiety condition and
 2   Scribner was diagnosed with lumbar radiculopathy and spinal stenosis.
 3          42.     These ailments qualify as physical and mental impairments under the ADA.
 4   Further they substantially limited Plaintiffs in performing major life activities, including but not
 5   limited to working, and thus qualified Plaintiffs Davis and Scribner as being disabled under the
 6   ADA.
 7
            43.     Further Plaintiffs Davis and Scribner were both qualified individuals with a
 8
     disability under the ADA because with or without accommodations they could perform the
 9
     essential functions of the jobs they were attempting to be hired for.
10
            44.     Thus as set forth above Plaintiffs Davis and Scribner are qualified individuals with a
11
     disability under the ADA.
12
            45.     As further set forth above, Plaintiffs Davis and Scribner had an outstanding
13
     employment history with no disciplinary actions and had the best qualifications and experience of
14
     all of the managers at Sodexo who were hired at UHS and were the only managers not offered a
15
     job at UHS, leading to the reasonable inference that the reason they were not offered a job at UHS
16
17   was because of their disabilities.

18          46.     As a direct, foreseeable, and legal result of this discrimination because of their

19   disabilities, Plaintiffs have suffered, overall economic losses in earnings, bonuses, job benefits and

20   expenses, in an amount to be proven at trial which exceeds the minimum jurisdictional limits of
21   this Court.
22          47.     As a further direct, foreseeable, and legal result of this discrimination because of
23   their disabilities, Plaintiffs have suffered indignity, mental anguish, humiliation, emotional
24   distress, nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss
25   of enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
26   for which they seek damages in an amount in excess of the minimum jurisdictional limits of the
27
     Court, also to be proven at the time of trial.
28



                                                       8
      Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 9 of 18




 1           48.       In acting as they did, Defendants knowingly, willfully, and intentionally acted in
 2   conscious disregard of Plaintiffs’ rights. Their conduct was despicable, has subjected Plaintiffs to
 3   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiffs, in a
 4   sum according to proof at trial.
 5           49.       Plaintiffs claim the damages alleged herein, together with prejudgment interest as
 6   provided by law, in a sum according to proof at trial.
 7
             50.       Plaintiffs have incurred, and continues to incur, attorney's fees in the prosecution of
 8
     their claims. Plaintiffs therefore seek an award of reasonable attorney's fees, in a sum according to
 9
     proof at trial.
10
                                              PRAYER FOR RELIEF
11
             WHEREFORE, Plaintiffs Davis and Scribner demand judgment against Defendants as
12
     follows:
13
             1.        For back pay and front pay for overall economic losses in earnings, bonuses, job
14
     benefits and expenses, according to proof at time of trial;
15
             2.        For an award of liquidated damages pursuant 29 USC §626(b) for Defendant's willful
16
17   violation of 29 USC §§623(a) and 623(d);

18           3.        For compensatory damages for mental and emotional distress, worry, indignity,

19   mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life

20   and other pecuniary losses, all to Plaintiffs' damage in a sum to be shown at the time of trial;
21           4.        For punitive damages;
22           5.        For attorney's fees and costs in an amount determined by the court to be reasonable;
23           6.        For pre-judgment interest on all damages; and
24           7.        For any other and further relief that the court considers proper.
25   ///
26   ///
27
     ///
28



                                                           9
     Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 10 of 18




 1                                    DEMAND FOR JURY TRIAL
 2           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial
 3   by jury in this action.
 4
 5           DATED: 1/4/2021                   LAW OFFICES OF MICHAEL P. BALABAN
 6
 7
                                              BY: /s/ Michael P. Balaban
 8                                               Michael P. Balaban
                                                  LAW OFFICES OF MICHAEL P. BALABAN
 9                                                10726 Del Rudini Street
                                                  Las Vegas, NV 89141
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      10
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 11 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 12 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 13 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 14 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 15 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 16 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 17 of 18
Case 2:21-cv-00008-RFB-DJA Document 1 Filed 01/04/21 Page 18 of 18
